Citation Nr: 0826983	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-33 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus, type II.

2.  Entitlement to an effective date earlier than October 31, 
2005 for the grant of service connection for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection 
for diabetes mellitus, type II, evaluated at 20 percent 
disabling, effective from October 31, 2005.  The veteran 
perfected a timely appeal that challenges the propriety of 
the 20 percent rating assigned for this condition and the 
effective date.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus, type 
II has required medication, but no regulation of activities 
or insulin.  

2.  On October 31, 2005, the veteran submitted a formal claim 
for service connection for diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent initial disability rating 
for diabetes mellitus, type II have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.114, Diagnostic Codes 7305-
7307 (2007). 

2.  The criteria for an effective date prior to October 31, 
2005 for service connection for diabetes mellitus, type II 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.159, 3.400 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

Under 38 U.S.C.A. § 5103, upon receiving a complete or 
substantially complete application for benefits, VA must 
notify the claimant of the information and medical or lay 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  See 38 C.F.R. § 3.159(b), as amended by 73 Fed. 
Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(1), and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  Moreover, 
VA must also provide the statutory notice of information and 
evidence needed to substantiate a claim, including 
generalized notice as to the disability rating and effective 
date elements of a service connection claim, before it awards 
service connection, an initial disability rating, and an 
effective date in a decision issued after the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see generally Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess v. Nicholson, 19 
Vet. App. 273 (2006). 

Here, the veteran received initial VCAA notice in November 
2005 and subsequent development notice in June 2006, which 
essentially satisfied the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes private medical records and 
statements from the veteran addressing the severity of his 
service-connected disabilities.  The veteran has not 
indicated he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal. 

Further, the veteran has been afforded a comprehensive VA 
examination in conjunction with this appeal, addressing the 
disorder at issue.  In sum, all pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II  Increased Rating for Diabetes Mellitus

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities.  See 38 C.F.R. Part 4.  
Specific diagnostic codes will be discussed where appropriate 
below.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the veteran's favor.  38 C.F.R. 
§ 4.3.

The RO has evaluated the veteran's diabetes mellitus, type II 
under 38 C.F.R. § 4.119, Diagnostic Code 7913. 
 
Under this section, a 20 percent evaluation is warranted for 
diabetes mellitus requiring insulin and restricted diet, or 
an oral hypoglycemic agent and restricted diet. 
 
A 40 percent evaluation is assigned in cases of diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities. 
 
A 60 percent evaluation contemplates diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated. 
 
A 100 percent evaluation is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated. 
 
VA is to evaluate compensable complications of diabetes 
separately, unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.
 
Private treatment records dated from February to April of 
2004 reflect that the veteran received lab work, which was 
used to diagnose his diabetes mellitus, type II.  VA progress 
notes dated from February 2005 to April 2005 reflect that the 
veteran was prescribed Metformin (1000 mg).

The veteran underwent VA examination in November 2005.  The 
veteran told the examiner that he was on Metformin but 
stopped taking the medication after he had a bypass surgery 
secondary to fear of renal failure.  Instead, he was taking 
Glyburide.  He further stated that he had hypoglycemia about 
three times a week and nocturia six times a night.  He had 
never been hospitalized as a result of his diabetes and 
denied any history of cataracts, glaucoma, and diabetic 
retinopathy.  Also, he was receiving treatment by his 
diabetic care provider every three months.  The veteran had 
hesitancy and numbness and tingling in the bilateral toes.  
He did not have any erectile dysfunction.

Upon physical examination, his three blood pressure scores 
were as follows: 1) 222/126; 2) 237/124; and 3) 160/85.  His 
pulse was 68.  The examiner noted that the limited view of 
the retina shows no evidence of retinopathy.  There was no 
jugular venous distention and bruits.  The lungs were clear 
to auscultation bilaterally.  The veteran had some edema in 
his left lower extremity, but not his right lower extremity.  
The veteran had 5/5 strength in his lower extremities and a 
decreased Achilles reflex bilaterally.  The veteran had 
decreased propriception and sensitivity to light touch up to 
the ankles.  Diagnostic and clinical test results were 
Hemoglobin A1c 5.5, blood urea nitrogen 13, creatinine 1.1, 
and glucose 129.  The examiner diagnosed diabetes mellitus, 
type II.  He noted that the veteran's diabetes was currently 
well controlled with a normal hemoglobin A1c.
 
After a review of the medical evidence, the Board finds that 
the veteran's diabetes mellitus, type II does not warrant a 
higher initial rating in excess of 20 percent.  There is 
simply no medical evidence that the veteran requires 
regulation of activities to manage his diabetes mellitus.  
Nor have the VA examinations revealed diabetic retinopathy or 
compensable neuropathy.  Even the VA examiner noted that the 
veteran's diabetes was currently well controlled with a 
normal hemoglobin A1c.  Rather, the veteran is seen by his 
treatment provider every three months, a treatment regimen 
which the Board finds to be entirely consistent with the 
degree of severity contemplated in the currently assigned 20 
percent evaluation.   

The veteran has also submitted no evidence showing that his 
service-connected diabetes mellitus has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned 20 percent evaluation, and, as 
noted above, there is also no indication that this disorder 
has necessitated frequent periods of, or indeed any, 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra- schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
 
Overall, the evidence does not show that the criteria for an 
evaluation in excess of 20 percent for diabetes mellitus, 
type II have been met.  The claim for this benefit must 
therefore be denied. 38 C.F.R. § 4.7. 

III.  Earlier Effective Date

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

The record shows that the veteran filed a claim for service 
connection for diabetes mellitus, type II on October 31, 
2005.  The RO granted the claim in a March 2006 rating 
decision, effective October 31, 2005, based on the results of 
a November 2005 VA examination.  
 
In his May 2006 notice of disagreement, the veteran claimed 
that he had been diagnosed with diabetes in 2003 and that he 
filed a claim at the time.  In a July 2007 written statement, 
however, the veteran stated that he was entitled to an 
effective date of March 2004 because that was when he started 
treatment with the VA.  The veteran submitted laboratory 
results from 2004, which showed elevated glucose levels.  The 
veteran was prescribed Metformin, as indicated from treatment 
reports dated from February 2004 to March 2004.  The Board 
finds that the veteran did not make a formal claim for 
diabetes mellitus in 2003 or 2004, and there is nothing in 
the record that can be construed as a formal or informal 
claim prior to October 31. 2005.  
 
The law is clear that VA cannot grant an effective date 
earlier than the date the claim was filed.  

Accordingly, the law dictates that the effective date for the 
grant of service connection for diabetes mellitus, type II 
and the 20 percent evaluation is October 31, 2005.  The 
appeal for an earlier effective date is denied. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).





ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, is denied

Entitlement to an effective date prior to October 31, 2005, 
for the grant of service connection for diabetes mellitus, 
type II, is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


